PER CURIAM.
J.W.S., the natural father of G.P., appeals denial of his amended petition seeking custody of G.P., who had been placed in the temporary custody of her maternal grandparents after an adjudication of dependency. G.P. was adjudicated dependent at a time when she was not residing with J.W.S., who did not participate in the dependency proceedings before filing the petition seeking custody of G.P. J.W.S. is thus entitled to a determination whether placing G.P. with him “will endanger the safety, well-being, or physical, mental or *391emotional health of the child.” § 39.508(8), Fla. Stat. (Supp.1998). If not, “the father would be entitled to custody once his ability to care for [G.P.] was established.” In re Guardianship of D.A. McW., 460 So.2d 368, 370 (Fla.1984).
Reversed and remanded for further proceedings.
BOOTH and BENTON, JJ., and SHIVERS, DOUGLASS B., Senior Judge, CONCUR.